PER CURIAM.
Petitioner, Terry J. Nolan, seeks a writ of habeas corpus to secure a belated appeal. The petitioner’s original appeal was dismissed as untimely filed. The trial court, sitting as a Commissioner of this court, see Florida Rule of Appellate Procedure 9.140, found that the petitioner timely communicated his request for appeal to his counsel. Because the dismissal of the appeal was attributable to counsel, the petition for writ of habeas corpus is granted to permit a belated appeal.
Consistent herewith, appeal number 96-2565 is reinstated in this court, which shall be timely prosecuted in accordance with the appellate rules.
WRIT GRANTED, BELATED APPEAL AUTHORIZED.
COBB, W. SHARP and HARRIS, JJ., concur.